Citation Nr: 0122640	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  97-23 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with central disc herniation at L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1990 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
lumbosacral strain and assigned a 10 percent evaluation 
effective May 7, 1996.  By a rating decision dated April 1998 
the RO increased the evaluation to 20 percent effective May 
7, 1996.

This matter was remanded in October 2000 for the purpose of 
obtaining additional medical evidence and attendance records.  
This case has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  The veteran's lumbosacral strain with central disc 
herniation at L5-S1 is manifested by forward extension to 90 
degrees, backward extension to 25 degrees, left lateral and 
right lateral flexion were to 30 degrees, and left and right 
lateral rotation were to 30 degrees, with pain on forward 
extension; but without listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's service-connected lumbosacral strain with 
central disc herniation at L5-S1 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran contends that his back disability is more severe 
than contemplated by the 20 percent evaluation assigned.  At 
his June 1996 VA examination the veteran reported chronic, 
dull aching to his lower back which became "extreme" with 
bending, lifting type of activities or prolonged ambulation.  
The examination showed range of motion of the lumbar spine 
was forward flexion to 95 degrees, backward extension to 35 
degrees, right lateral flexion to 40 degrees, rotation to 
left to 30 degrees, and rotation to right to 30 degrees.  The 
examiner indicated that there did appear to be some slight 
stiffness and tenderness with rotation to the left and right 
of the lumbosacral spine, but range of motion was noted as 
appearing to be grossly intact.  Deep tendon reflexes were 
described as brisk and 2+ bilaterally.  Negative straight leg 
raises and no evidence of atrophy of any of the musculature.  
There was no evidence of loss of sensation.  

VA outpatient treatment reports dated January to June 1997 
show that the veteran reported back pain and tenderness with 
no bladder or bowel incontinence.  Lumbosacral x-ray was 
normal.  In February 1997 the veteran was seen for trial of a 
TENS unit and reported his pain as 6 out of 10.  The TENS 
unit was given, but there was no decrease of pain reported by 
the veteran.  The veteran was fitted with a lumbar corset in 
which the veteran reported "felt good".  The veteran had been 
prescribed Valium, Flexeril, and Robaxin for his back pain.

At his December 1997 VA examination, the veteran reported 
daily muscle spasms and chronic daily pain.  He indicated 
that he was unable to pick up anything weighing over 75 
pounds and had lack of endurance, stiffness every morning 
lasting for 2-4 hours, then aching pain which started and 
lasted throughout the day.  The veteran reported that the 
severity of his pain on a scale of 1 to 10 was a 9 or 10 
daily.  He indicated that he had more pain getting up and 
down a ladder, walking, standing, or sitting.  Bending and 
lifting also hurt his back and he indicated that when he 
stopped he could bend for a while, but when he stopped 
bending was when he got the pain.  The veteran indicated that 
he could continue to work, but might be in a bent over 
position for a while, but after he was able to straighten his 
back he would be okay for a while.  The veteran did use a 
soft brace with metal rods down the front and back and stated 
that he had stiffness every morning lasting anywhere from 30 
minutes to an hour.  The veteran reported having no 
surgeries.  The veteran reported that alleviating factors 
included hot baths, back brace, and the medications.  The 
veteran informed the examiner that he tried a TENS unit 
before, but it did not work.  

The examination showed forward extension of the lumbar area 
was to 75 degrees, back extension was to 30 degrees, rotation 
to the left was to 25 degrees, and rotation to the right was 
to 25 degrees.  Bending to the left was to 25 degrees and to 
the right was to 25 degrees.  The examiner noted that the 
veteran did indicate that he was experiencing some discomfort 
in the lower back.  75 degree pain and muscle spasms on the 
left side.  The veteran had some swelling of the muscles of 
the left lumbar area and complained of pain with repetitive 
actions, and indicated that he was okay after he finished the 
repetitive actions and then he had more pain than when he was 
actually doing the movement.  The examiner noted that there 
were no muscle spasms or tenderness with the examination, but 
the veteran did verbalize some painful motion.  There were no 
postural abnormalities or fixed deformities.  Musculature of 
the back was within normal limits.  The veteran had right leg 
hyperreflexia and the left leg was within normal limits.  The 
left lower deep tendon reflexes were within normal limits.  
X-rays of the lumbar area showed mild lumbar levoscoliosis, 
otherwise normal lumbar spine.  

VA outpatient treatment records dated July 1998 to December 
1999 show that the veteran continued to complain of low back 
pain and spasms.  October 1999 clinical evaluation showed 
positive straight leg raising on the left and right at about 
20 degrees.  There was no evidence of any fasciculations or 
spasms in the lower extremities.  He had no point tenderness 
in the lumbosacral spine.  Distal tendon reflexes showed 
diminished right patellar reflex and symmetrically reduced 
ankle jerks bilaterally.  Sensation was intact and motor 
strength was grossly normal throughout.  MRI showed tiny 
posterior annular tear of L4-5 disc and moderate central 
herniation of the L5-S1 disc.  

At his March 2001 VA examination, the veteran reported pain 
with prolonged sitting for over one hour, walking one-half 
mile to one mile will cause increase in his low back pain, 
and driving and sitting in a car causes him to have increased 
low back pain.  The veteran indicated that also working, 
going up and down ladders, and lifting causes increased low 
back pain.  The veteran reported taking 10 mg of Valium at 
bedtime, which seemed to help control the back pain and also 
took Ibuprofen as needed.  He indicated that 6 times per year 
he will have flare-ups where the low back pain will radiate 
down the buttocks on both sides and down both posterior legs 
to the knees.  Alleviating factors were Valium, Ibuprofen, 
and hot tub baths.  The veteran also reported that he has 
lost control of his bladder 4 or 5 times in the past 12 
months and has some dribbling when he has the low back pain 
that radiates down his legs.  He indicated that at that time 
he also will have numbness and tingling down both legs just 
to the knees and this was in the posterior buttocks and 
knees.  The veteran indicated that when he has these flare-
ups he was unable to work for at least 2 to 3 days and had to 
stay home.  Swimming was the only activity that he stated he 
could do without aching in the lower back.  He stated that he 
was unable to do things with his children such as run or play 
with them.  He reported that when he was at work if he needed 
to be in a squatting position, he had pain in the lumbar 
spine and hip and knee joints.  He indicated that he could 
sit on a 5-gallon bucket and do the work if he had to do 
anything that was low.  The veteran reported constant pain 
with these intermittent flare-ups.  He complained of 
fatigability and lack of endurance and stated that he might 
feel okay at the beginning of the day and by the end of the 
day he could hardly move.  The veteran stated that he was 
given a back brace which helped, but did not have it on at 
the examination.  He did not use crutches or a cane.  The 
veteran reported that his daily pain was 7 on a scale of 1 to 
10, and during flare-ups a 10+.  

The examination showed forward extension to 90 degrees, 
backward extension to 25 degrees, left lateral and right 
lateral flexion were to 30 degrees, and left and right 
lateral rotation were to 30 degrees.  The veteran stated he 
had back pain with range of motion and he did complain of 
pain with forward extension.  There was no evidence of 
vesiculation or spasms of the lower back.  There was no 
functional impairment the day of the examination, only 
discomfort with the forward extension.  The veteran had 
positive straight leg raises and was able to go up on his 
toes and walk across the room without any difficulty and he 
was able to tandem walk without difficulty.  He was able to 
elevate up on his heels, but complained of some discomfort in 
the lower lumbar area with walking.  There were no postural 
abnormalities or fixed deformities noted.  There was no 
weakness noted and he had good strength against resistance, 
especially in the thighs and lower legs.  Musculature of the 
back was within normal limits.  The veteran was instructed to 
think about training for another type of occupation, one 
where he did not have to do lifting and bending and 
repetitive type motions.  Deep tendon reflexes were 1+ and 
brisk in the left, 1+ in the right.  There was no 
incoordination, no weakened movement, and no excessive 
fatigability with this examination.  The veteran had a small 
knot in the right lower iliac area; however, the examiner 
believed this was a calcium deposit as opposed to the 
veteran's belief of muscles knotting up.  The veteran noted 
that additional limits on the functional ability on 
repetitive or repeated use during flare-ups could not be 
addressed because the veteran did not have a flare-up at the 
examination.  The examiner also noted that he had the veteran 
do several things during the examination and the veteran did 
not complain of any or show any limited range of motion 
during the examination with repetitive type movements.  
Although the veteran did report dribbling with flare-ups, the 
examiner noted that the veteran did not have to wear 
absorbent pads.  It was noted that the veteran had an MRI in 
November 1999 which showed tiny posterior annular tear of L4-
L5 disc and moderate central herniation of the L5-S1 disc 
with no foraminal stenosis.  May 2001 x-rays revealed normal 
lumbar spine, unchanged since previous examination in April 
1999.  

At his August 1999 RO hearing, the veteran testified that 
every morning he got up stiff and it took quite awhile to 
work it out.  After returning from work he stated that his 
back was hurting, knotting up, with excruciating spasms.  The 
veteran indicated that he has missed days from work due to 
his back disability.  The veteran also testified that he had 
pain radiating down his legs and that the TENS unit did not 
offer any relief from pain.

Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.

VA has also issued regulations implementing the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

With regard to the development that has been undertaken in 
this case, the record includes service medical records, June 
1996, December 1997, and March 2001 VA examinations, as well 
as VA treatment records dated January to June 1997 and July 
1998 to December 1999 and a transcript from an August 1999 RO 
hearing.  All of which are adequate for rating purposes.  No 
additional pertinent evidence has been identified by the 
veteran.  Additionally, the record shows that the veteran has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to an increased rating 
for the disability at issue.  The discussions in the 
statement of the case and supplemental statements of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, there is no reasonable possibility that 
further development would aid in substantiating the claim 
and, therefore, an additional remand is not necessary.

The service connected lumbosacral strain with central disc 
herniation at L5-S1 is an original claim placed in appellate 
status by a notice of disagreement taking exception with the 
initial rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's low back condition is currently rated as 20 
percent disabling under the provisions of Diagnostic Code 
5295.  Lumbosacral strain with muscle spasm on extreme 
forward bending or loss of lateral spine motion is assigned a 
20 percent disability rating.  Severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion is 
assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Favorable ankylosis is assigned a 40 percent disability 
rating. Unfavorable ankylosis is assigned a 50 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289.

Moderate limitation of motion of the lumbar spine is assigned 
a 20 percent disability rating; and severe limitation of 
motion of the lumbar spine is assigned a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

When intervertebral disc syndrome is severe with recurring 
attacks, with only intermittent relief, a 40 percent 
disability rating is assigned.  When intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, it is assigned a 60 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

Analysis

After reviewing the evidence, the Board believes that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 20 percent for the veteran's 
lumbosacral strain with central disc herniation at L5-S1.

Under Diagnostic Code 5295 for lumbosacral strain, in order 
to receive a 40 percent rating, the evidence must show that 
the veteran has severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space.  A 40 percent 
rating can also be assigned if there is some of the above 
with abnormal mobility on forced motion.

The evidence does not show severe symptomatology enough to 
warrant a 40 percent rating.  The evidence does not show that 
the veteran has listing of the whole spine to the opposite 
side (at his December 1997 and March 2001 VA examinations the 
examiners commented that there were no postural 
abnormalities).  The evidence does not show that the veteran 
has positive Goldthwaite's sign.  Also, the evidence does not 
show that the veteran has marked limitation of forward 
bending in standing position (at his December 1997 VA 
examination the examiner noted that the veteran's forward 
extension was to 75 degrees and at his March 2001 VA 
examination his forward extension was to 90 degrees).  The 
evidence does not show that the veteran has osteoarthritic 
changes or abnormal mobility on forced motion.  It is 
therefore concluded that the objective evidence does not more 
nearly approximate the criteria for a 40 percent rating under 
Diagnostic Code 5295. 

The evidence also reveals no indications of limitation of 
motion which may serve to provide an evaluation in excess of 
20 percent under Diagnostic Code 5292.  As such, an increased 
evaluation is not warranted.

As the veteran's spine is not ankylosed, he is not entitled 
to an increased rating to 40 percent under Diagnostic Code 
5289.

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca, 8 Vet. App. at 205-206.  
Additional impairment during exacerbations, or flare-ups, of 
his condition has not been demonstrated.  There is no 
objective medical evidence to show that pain, weakness, 
incoordination, or any other symptom results in additional 
functional impairment to a degree that would support a higher 
rating under any of the above codes.  There is, therefore, no 
basis for the assignment of a schedular rating in excess of 
20 percent for the veteran's lumbosacral strain with central 
disc herniation at L5-S1.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.14, 4.40, 4.45, 4.59; DeLuca, supra.

In reaching the above determinations, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has considered whether extra-schedular evaluations 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) may be 
warranted.  In the instant case, however, there has been no 
showing that the disability under consideration has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impracticable 
the application of the regular schedular standards.  In the 
absence of such factors, the Board determines that referral 
for consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with central disc herniation at L5-S1 is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

